Title: To John Adams from Jonathan Williams, 18 May 1800
From: Williams, Jonathan
To: Adams, John


PrivateDear Sir
Philadelphia May 18 1800.

The long Friendship which has subsisted between us, & your kind expressions of regret at the failure of an intended arrangement, induce me to close my short official Career by a narrative of the commencement, and progress of my connection with the War Department: This is a Duty I owe to my Character, and cannot, I trust, be displeasing to you.
Early in 1798, The Secretary of War requested me to translate some Extracts from a french work on Artillery; but I represented to him how imperfect such a translation would be, and voluntarily undertook to transform the whole into an american shape. This Work consists of an octavo Volume with about 40 Tables, and twenty five plates, all the proportions, down to the most minute appendage, being reduced to the equivalent weights and measures in use here.
The Secretary then put into my hands another french work called the Elements of Fortification, which was also translated, and the plates engraved under my inspection. For these performances I asked no compensation, and felt myself amply paid by the assurance that I had rendered an acceptable service to the Government.
From that time to this, The Secretary of War has constantly had some provision or other in view for me; at first his object was to place me in some military station, where the study & calculations consequent to the translation of a technical work, might be brought into effectual practice. His efforts in this respect are well known to you; I will only observe, as an honourable testimony of my gratitude to him, that at every step his exertions to serve me preceeded my knowledge of his intentions.
In the beginning of last summer he represented to me the advanced age of Mr Francis & the want of activity in his department, offering me, immediately time (should you approve of it) the appointment of assistant Purveyor, & suggesting at the same time that, being once introduced as an assistant, I had a reasonable chance, in the natural course of things, to become a principal by survivorship. To this, I answered, that I was ready to perform anything that could be acceptable to the Government: In the Secretarys mind this arrangement required only your approbation to make it conclusive; and of that I could not for a moment doubt.
In this stage of the Business, a strange objection was raised by Mr Francis, which proceeded from a prejudice he had imbibed through the partial medium of Mr Morris, in consequence of the long legal warfare that has subsisted between him and my father in law, by which an act, to my conscience highly meritorious, was viewed with a jaundiced eye, & placed under false colours. The detail of this matter would be tedious, but the Secretary of War has all the papers, and it would give me great satisfaction if this, and every wound, that has been, or may be, given to my reputation, could be probed to the bottom by your just & accurate investigation. The result of the Secretary’s examination of the subject, is contained in the following extract of a Letter he wrote to me on the 6th of August last.
“The opinion I have expressed to Mr Francis I have not for a moment doubted of. I still think that your Letters, and the papers mentioned, compleatly refute the allegations made.
“If I should not for the present have it in my power to derive the facilities in the Business of my department, I expected from your services & abilities, in the station of purveyor, you may be assured I shall take a sincere pleasure in recommending you, when proper, to an appointment, in which your industry intelligence and integrity will qualify you to render good service to your Country.”
(signed) Jas McHenry.—
Thus satisfied on the score of Reputation I retired without a murmur, assuring the Secretary that I would hold myself ready to obey any orders he might give me. About this time the Secretary of the Navy, under an Idea that the opportunities I had had of making observations on the Dock Yards, in France & in England, might render me a suitable person to view & report upon the Situation & other circumstances relative to our Seaports, proposed to me a Tour for this object: This I declined, thinking that, as the objections to me were removed, I was bound to hold myself ready for a call from the Secretary of War.—
Eight months having elapsed without any occurrence relative to me I began to prepare for a Journey with my Family over the blue ridge in Virginia, to visit Mrs Williams’s Father, when, (Mr Francis being extreemely ill) the Secretary of War again informed me that his intention of employing me as purveyor had never ceased, and as some Business required immediate attention, he desired me to act provisionally.
So far as the Secretarys intention could go, it was evident that this provisional appointment, differed only in form from a permanent one, and I had a self conviction that an objection to me personally would never come from you; for I can never forget your approbation of my conduct in the same kind of Business when in France.
A short time before this Interview with the secretary of War, some of my Friends recollecting my former station of Judge of the Common Pleas in this County, began to exert their influence to have me named a Commissioner under the late Bankrupt Law; but my appointment as provisional Purveyor nipped these Efforts in the bud.
After I had commenced several important operations for the use of the western army, Mr Francis died, and then for the first time I heard that Mr Whelen was my competitor. In the first Instance I could have cheerfully yeilded to my respect for his age and character, for my hopes were then too weak to excite a sense of dissappointment by their failure, and the chance of success in the object of my Friends had in view, would have been perfectly satisfactory.—
I beg you to believe sir, that in making this Statement I do not mean to insinuate the most distant shade of complaint, as far as can relate to your kind intentions towards me, for I still cherish a conviction in my mind that the failure of the object is only owing to unforseen and imperious circumstances, which could not be avoided or overcome, and that I still hold my place in your esteem & regard.—
I have the honour to be / with the greatest Deference & Respect / Sir / Your most faithfull & / most obedient Servant

Jona Williams